PER CURIAM.
This case involves an interlocutory appeal taken from an order of the district court which denied an application for temporary injunction. The tax collector of Bexar County had seized and had threatened to sell certain personal property in order to collect personal property taxes the respondent taxpayers allegedly owed the County and other taxing authorities. The taxpayers sought to enjoin that impending sale. The district court denied the application for temporary injunction. The court of civil appeals reversed the judgment of the district court and remanded the cause to that court with instructions to render a temporary injunction pending trial on the merits. 610 S.W.2d 533.
We agree with the judgment of the court of civil appeals which preserves the subject matter of this cause pending trial on the merits. Anderson v. Tall Timbers Corporation, 162 Tex. 450, 347 S.W.2d 592 (1961). However, our refusal to grant this application for writ of error is not to be taken as approving the holding of the court of civil appeals that Article 7266, Texas Revised Civil Statutes Annotated, is unconstitutional. We reserve that question for future determination. The application for writ of error is refused, no reversible error.